DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 12/21/2018. Claims 1-20 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/18/2020, 08/04/2020, and 07/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 15-20 recite “computer-readable storage media”, but this recitation does not have antecedent basis in the Specification.

Claim Objections
Claims 2-7 and 20 are objected to because of the following informalities: 
In Claims 2-7, “The method” should be “The computer-implemented method”.
In Claim 20, “The computer-readable storage media of claim 15” should be “The non-transitory computer-readable storage media of claim 15”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 1:
a machine learning classifier having a plurality of weights and configured to: receive an input sensor sample that characterizes a first vehicle and is generated from sensor data captured by 
Claim 8:
a machine learning classifier having a plurality of weights and configured to: receive an input sensor sample that characterizes a first vehicle and is generated from sensor data captured by one or more sensors of a second vehicle, and process the input sensor sample to generate an open door score that represents a predicted likelihood that the first vehicle has an open door
Claim 15
a machine learning classifier having a plurality of weights and configured to: receive an input sensor sample that characterizes a first vehicle and is generated from sensor data captured by one or more sensors of a second vehicle, and process the input sensor sample to generate an open door score that represents a predicted likelihood that the first vehicle has an open door

The Specification provides the following description (paragraph numbers are based on Application’s PGPUB: US 20200202209A1):
[0008] This specification describes how a computer system can train a machine learning model, also referred to in this specification as a “machine learning classifier” or a “classifier” to generate a prediction of whether an object in the vicinity of an autonomous vehicle is in a particular state.
[0012] In one aspect of the disclosure, a method includes training a classifier that is configured to receive an input sensor sample that characterizes a particular type of object and is generated from sensor data captured by one or more sensors of an autonomous vehicle and to process the input sensor sample to generate a particular state score that represents a predicted likelihood that the object is in a particular state.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the candidate initial sensor sample" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the candidate initial sensor sample" has been interpreted as "a candidate initial sensor sample".

The term “significant amount” in claims 7 and 14 is a relative term which renders the claim indefinite. The term “significant amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, any amount is considered “significant amount”.
Claim 16 recites the limitation "The system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "The system" is interpreted as "The non-transitory computer-readable storage media". Claims 17-19 are dependent on claim 16 and are rejected based on the same rationale. In each of claims 17-19, for examination purposes, "The system" is interpreted as "The non-transitory computer-readable storage media".

Claim limitation(s) in each of claims 1, 8, and 15 (as indicated above in Section 7 of the Office Action) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the Specification reiterates the claimed functions performed by the “machine learning classifier” but does not specify its structure and clearly link the structure, material, or acts to the function. For example, is the “machine learning classifier” implemented by software, hardware, or both? Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, the “machine learning classifier” has been interpreted as any model, implemented by a processor, that performs the claimed functions.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Each dependent claim is rejected based on same rationale as the claim from which it depends.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 8, 13, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (“Using Data Analytics to Detect Anomalous States in Vehicles”) in view of Nirmali et al. (“Vehicular Data Acquisition and Analytics System for Real-Time Driver Behavior Monitoring and Anomaly Detection”) and further in view of Nashed et al. (US 2020/0249038 A1).
Regarding Claim 1,
Narayanan et al. teaches ...process the input sensor sample to generate an open door score that represents a predicted likelihood that the first vehicle has an open door (pg. 5 second and third paragraphs: “The second step in our approach is to analyze the collected data to develop a model which can identify anomalous states. In this project we try to use Hidden Markov Models (HMM) to create a model. The intuition behind using this model is described below. We consider the movement of a vehicle is nothing but a sequence of states which are dependent on the previous state, like the Markov’s processes. For example consider the sequence of activities from T1 to T12 as shown in Figure 3...hmmestimate: Given a sequence of observations and states corresponding to it, this function will estimate the corresponding transition and emission probabilities” teaches the HMM (machine learning pg. 5 first paragraph: “We were able to collect the information from sensors like Vehicle speed, load, engine coolant temperature, Engine RPM, Intake air temperature, Absolute throttle position and O2 voltage using the tools mentioned” teaches the collected data include input sensor samples),
the method comprising: obtaining a plurality of initial training examples, each initial training example comprising (i) a sensor sample from a collection of sensor samples (pg. 5 first paragraph: “We were able to collect the information from sensors like Vehicle speed, load, engine coolant temperature, Engine RPM, Intake air temperature, Absolute throttle position and O2 voltage using the tools mentioned” teaches the collected data include input sensor samples (initial training examples))
and (ii) data classifying the sensor sample as characterizing a vehicle that has an open door (pg. 5 third paragraph: “hmmgenerate: This function generates a random sequence of observations corresponding to a HMM model which includes the transition and emission probabilities” teaches the initial training data include observations (sensor samples) with random probabilities associated with a specific state that indicates the vehicle has an open door (see Figure 3));
generating a plurality of additional training examples, comprising, for each initial training example: identifying, from the collection of sensor samples, one or more additional sensor samples that were captured less than a threshold amount of time before the sensor sample in the initial training example was captured (pg. 6 second full paragraph: “To detect unsafe states, we use a sliding window of “n” previous observations as shown in Figure 4. The sliding window moves every time a new observation is available. One of the operations which we can do with HMM is to detect the posterior probability of a given sequence. In this case, once the sliding window is determined, we use all observations in that window and determine the posterior probability of that sequence...Now when new observations are available, the module will pick up “n” previous observations from the sliding window and use “hmmdecode” from matlab to find the posterior probability for the sequence in the window” teaches generating additional observations (samples) by identifying from the sequence (collection) of observations (samples) the “n” previous observations using a sliding window method, which corresponds to identifying additional samples that are captured less than a threshold amount of time before the current (initial) sample in that the threshold is measured in view of the sliding window endpoints), and
classifying each additional sensor sample as a sensor sample that characterizes a vehicle that has an open door (pg. 5 second and third paragraphs: “The second step in our approach is to analyze the collected data to develop a model which can identify anomalous states. In this project we try to use Hidden Markov Models (HMM) to create a model. The intuition behind using this model is described below. We consider the movement of a vehicle is nothing but a sequence of states which are dependent on the previous state, like the Markov’s processes. For example consider the sequence of activities from T1 to T12 as shown in Figure 3...hmmestimate: Given a sequence of observations and states corresponding to it, this function will estimate the corresponding transition and emission probabilities” teaches the HMM (machine learning classifier) processes collected data to estimate emission probabilities (corresponds to generate open door score representing predicted likelihood) associated with a specific state that indicates the vehicle has an open door (see Figure 3); pg. 6 second full paragraph: “To detect unsafe states, we use a sliding window of “n” previous observations as shown in Figure 4. The sliding window moves every time a new observation is available” teaches generating and classifying additional observations (samples); pg. 5 first paragraph: “We were able to collect the information from sensors like Vehicle speed, load, engine coolant temperature, Engine RPM, Intake air temperature, Absolute throttle position and O2 voltage using the tools mentioned” teaches the collected data include input sensor samples).
Narayanan et al. does not appear to explicitly teach A computer-implemented method of training a machine learning classifier having a plurality of weights and configured to:...training the machine learning classifier on first training data that includes the initial training examples and the additional training examples to generate updated weights for the machine learning classifier.
However, Nirmali et al. teaches A computer-implemented method of training a machine learning classifier having a plurality of weights and configured to:...training the machine learning classifier on first training data that includes the initial training examples and the additional training examples to generate updated weights for the machine learning classifier (pg. 2 fourth full paragraph: “In here, instantaneous values of those parameters are taken as states. Probability of changing from one state at time t to another state at time t+1 is the transition probability” and pg. 2 fifth to sixth full paragraph: “Then the calculated acceleration, RPM, and speed data are sent to the Markov model extension to train the model and analyze. Markov model is implemented in such a way that first set of incoming data are used as the training set. After generating the model, incoming real-time data are analyzed against the generated model for anomaly detection. For the calculation of transition probabilities (see Fig. 3) following is used” teach training the Markov model (corresponds to machine learning classifier) by updating the transition probabilities (weights) of the model through training data including acceleration, RPM, and speed data (corresponds to initial and additional samples); Fig. 1 teaches computer-implemented method).
Narayanan et al. and Nirmali et al. are analogous art to the claimed invention because they are directed to analyzing vehicle sensor data.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Nirmali et al. to the disclosed invention of Narayanan et al.

Narayanan et al. in view of Nirmali et al. does not appear to explicitly teach receive an input sensor sample that characterizes a first vehicle and is generated from sensor data captured by one or more sensors of a second vehicle.
However, Nashed et al. teaches receive an input sensor sample that characterizes a first vehicle and is generated from sensor data captured by one or more sensors of a second vehicle (pg. 1 [0017]: “A vehicle, such as an autonomous vehicle, or a semi-autonomous vehicle, may traverse a portion of a vehicle transportation network. The vehicle may include one or more sensors and traversing the vehicle transportation network may include the sensors generating or capturing sensor data for use in traversing the vehicle transportation network...Sensor data may also include information corresponding to the operational environment of the vehicle, such as information corresponding to one or more external objects, such as pedestrians, remote vehicles, other objects within the vehicle operational environment, vehicle transportation network geometry or topology, or a combination thereof” teaches receiving input sensor data captured by sensors of the current vehicle (second vehicle) wherein the sensor data characterizes a detected external object such as a remote vehicle (first vehicle)).
Narayanan et al., Nirmali et al., and Nashed et al. are analogous art to the claimed invention because they are directed to analyzing vehicle sensor data.

One of ordinary skill in the arts would have been motivated to make this modification in order to “address uncertainty, ambiguity, and/or native errors within sensors of the vehicle, the topological map available to the vehicle” and to generate “safe, effective navigation and decision making” (Nashed et al. pg. 2 [0019] and [0021]).
Regarding Claim 6,
Narayanan et al. in view of Nirmali et al. in view of Nashed et al. teaches the method of claim 1.
Narayanan et al. further teaches wherein identifying, from the plurality of sensor samples, one or more additional sensor samples that were captured less than a threshold amount of time before the sensor sample in the initial training example was captured comprises: identifying, as an additional sensor sample, each sensor sample in the plurality of samples that (i) characterizes the same vehicle as the sensor sample in the initial training example and (ii) was captured less than a threshold amount of time before the sensor sample in the initial training example was captured. (pg. 6 second full paragraph: “To detect unsafe states, we use a sliding window of “n” previous observations as shown in Figure 4. The sliding window moves every time a new observation is available. One of the operations which we can do with HMM is to detect the posterior probability of a given sequence. In this case, once the sliding window is determined, we use all observations in that window and determine the posterior probability of that sequence...Now when new observations are available, the module will pick up “n” previous observations from the sliding window and use “hmmdecode” from matlab to find the posterior probability for the sequence in the window” teaches generating additional observations (samples) of the same vehicle by identifying from the sequence (collection) of observations 
Regarding Claim 7,
Narayanan et al. in view of Nirmali et al. in view of Nashed et al. teaches the method of claim 1.
Nashed et al. further teaches wherein obtaining a plurality of initial training examples comprises: identifying, from the collection of sensor samples, a plurality of candidate initial sensor samples that each include a significant amount of measurements outside of an outline of a body of the vehicle characterized by the candidate initial sensor sample (pg. 1 [0017]: “A vehicle, such as an autonomous vehicle, or a semi-autonomous vehicle, may traverse a portion of a vehicle transportation network. The vehicle may include one or more sensors and traversing the vehicle transportation network may include the sensors generating or capturing sensor data for use in traversing the vehicle transportation network. Sensor data may include vehicle operational information, such as global positioning system (GPS) coordinates, whether the vehicle is moving or in a fixed position, a vehicle heading, etc. Sensor data may also include information corresponding to the operational environment of the vehicle, such as information corresponding to one or more external objects, such as pedestrians, remote vehicles, other objects within the vehicle operational environment, vehicle transportation network geometry or topology, or a combination thereof” teaches collecting sensor data includes identifying sensor data that are measurements regarding external objects such as remote vehicles, which are measurements that are outside of an outline of the body of the vehicle characterized by its sensor data including both vehicle operational information such as GPS data and operational environment data such as external object data; pg. 9 [0087]-[0088] teaches sensor data are used to train models).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Nashed et al. to the disclosed invention of Narayanan et al. in view of Nirmali et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “address uncertainty, ambiguity, and/or native errors within sensors of the vehicle, the topological map available to the vehicle” and to generate “safe, effective navigation and decision making” (Nashed et al. pg. 2 [0019] and [0021]).
Regarding Claim 8,
Claim 8 recites analogous limitations to claim 1 and is rejected based on the same rationale as claim 1. 
Nashed et al. further teaches A system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform operations (pg. 1 [0005] teaches system with processor and computer readable medium storing instructions).
Narayanan et al., Nirmali et al., and Nashed et al. are analogous art to the claimed invention because they are directed to analyzing vehicle sensor data.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Nashed et al. to the disclosed invention of Narayanan et al. in view of Nirmali et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “address uncertainty, ambiguity, and/or native errors within sensors of the vehicle, the topological map 
Regarding Claim 13,
Claim 13 recites analogous limitations to claim 6 and is rejected based on the same rationale as claim 6. 
Regarding Claim 14,
Claim 14 recites analogous limitations to claim 7 and is rejected based on the same rationale as claim 7. 
Regarding Claim 15,
Claim 15 recites analogous limitations to claim 1 and is rejected based on the same rationale as claim 1. 
Nashed et al. further teaches One or more non-transitory computer-readable storage media storing instructions that when executed by one or more computers cause the one or more computers to perform operations (pg. 1 [0005] teaches system with processor and computer readable medium storing instructions).
Narayanan et al., Nirmali et al., and Nashed et al. are analogous art to the claimed invention because they are directed to analyzing vehicle sensor data.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Nashed et al. to the disclosed invention of Narayanan et al. in view of Nirmali et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “address uncertainty, ambiguity, and/or native errors within sensors of the vehicle, the topological map available to the vehicle” and to generate “safe, effective navigation and decision making” (Nashed et al. pg. 2 [0019] and [0021]).
Regarding Claim 20,
Claim 20 recites analogous limitations to claim 6 and is rejected based on the same rationale as claim 6. 

Allowable Subject Matter
Claims 2-5, 9-12, and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ghafarianzadeh et al. (US 20190250626 A1) teaches determining whether a stationary vehicle is a blocking vehicle to improve control of an autonomous vehicle, which is relevant to Fig. 2 of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YING YU CHEN/               Examiner, Art Unit 2125